DETAILED ACTION
1. 	The office action is a response to an application filed on 08/17/2021 in which claims 1-20 are pending for examination.

Notice of Pre-AIA  or AIA  Status
2.	The present application is being examined under the AIA  first inventor-to-file. In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Priority
3.	Acknowledge is made of applicant's claim for priority upon Application No. 62/505732 filed on 05/12/2017. The effective filing date for the subject matter defined in the pending claims in this application is 05/12/2017.

Allowable Subject Matter
4.	Claims 1-20 are allowed.
5.	The following prior art references are considered by the examiner as most similar to the instant invention:
a. 	Piazza et al (US 2015/0033237 A1) which discloses receiving a provisioning request associated with a client, the request is to perform a set of tasks, each task of the set of tasks corresponding to cloud application, storing each task in a queue to be processed. However, 
b.	Campbell et al (US 2017/0031713 A1) which discloses executing a selection protocol that generates an initial weight for each task of the set of tasks, the initial weight for the task being based on a variable characterizing the task at a particular time and the initial weight indicating a due time for processing the task and processing the task based on due time, selecting a task from tasks stored in queue, each task being selected based on initial weight, processing each task of first group of tasks during first cycle, when completing the tasks of first group and removed from the queue, updating initial weight for each task of second group of tasks, initial weight is updated based on a change of variable and updated priority due to new deadline to process the task. Process the task of second group during second cycle. However, Campbell does not disclose “identifying a task from amongst the set of tasks, the identified task having not been selected for processing in the first subset of tasks: determining a number of times the task was previously not selected for processing: updating the initial weight assigned to the task based on 
	The cited prior arts fail to teach or suggest “identifying a task from amongst the set of tasks, the identified task having not been selected for processing in the first subset of tasks: determining a number of times the task was previously not selected for processing: updating the initial weight assigned to the task based on the number of times the task was not selected for processing: selecting a second subset of tasks from amongst one or more tasks remaining in the queue after the selection of the first subset of tasks, the second subset of tasks including the task that was not selected for processing in the first subset of tasks, and the task being selected in the second subset of tasks due to the increased priority associated with the task; updating the initial weight for each task included in the second subset of tasks, the initial weight being updated based on a change of the variable associated with the task at a later time, and the updated initial weight representing a new due time for processing the task ”, in combination with other limitations, as specified in the independent claims 1, 8 and 15.
Claims 2-7 are allowed because they further limit claim 1.
Claims 9-14 are allowed because they further limit claim 8.
Claims 16-20 are allowed because they further limit claim 15.

6.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance”.    




Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to AYE M. AUNG whose telephone number is (571)270-02.  The examiner can normally be reached on Monday through Friday, 8; 00 am to 5:00 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thu Nguyen can be reached on 571-272-6967.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







Examiner, Art Unit 2452

/Patrice L Winder/Primary Examiner, Art Unit 2452